This action was begun in the district court of Canadian county on a promissory note for $100, given as collateral security to an indebtedness of J. R. McClung. On the 13th day of June, 1910, there was filed in said cause a stipulation in the case of Northwest Thresher Co. v. McNinch, ante,140 P. 1170, wherein it was provided:
"Third. If appeal be taken to the Supreme Court from the final judgment in any or all said actions, by either party, including the final judgment in the said action wherein the said W. E. McNinch is defendant, then briefs shall be filed in that action only wherein the said W. E. McNinch is a party to the appeal, and the judgment, order, or mandate of the Supreme Court in the latter action shall be the judgment, order, or mandate of that court in each of the said other appealed actions. *Page 164 
"Fourth. It is not intended hereby to consolidate said actions for trial, but merely that the trial and judgment in the one case in the district court, or upon appeal to the Supreme Court, shall furnish the rule for judgment in each of the other cases pending in such court."
Following the rule advanced in the case of Northwest ThresherCo. v. McNinch, supra, the above cause is reversed and remanded, with instructions to the trial court to render judgment against W. R. Pruitt in favor of the Northwest Thresher Company in the sum of $100, with interest at 8 per cent. per annum from August 1, 1905, and costs.
By the Court: It is so ordered.